Citation Nr: 9905737	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-20 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for subacute phlebitis of 
the left calf (claimed as numbness of the left thigh).  

(The issues of entitlement to service connection for a heart 
disability with hypertension, diabetes mellitus and obesity 
are the subjects of a separate decision under the same docket 
number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from August 1977 to August 
1978.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  A Board video 
conference was held with the undersigned Board Member in 
November 1998, a transcript of which is of record.

The veteran requested a Travel Board hearing in his June 1997 
substantive appeal. The RO, in September 1997, wrote the 
veteran concerning his wish for a hearing. The veteran 
responded to this letter in October 1998, that he desired a 
video hearing instead of a Travel Board hearing.  As 
indicated above, the veteran was afforded a Board video 
conference in November1998.  


FINDING OF FACT

The claim for service connection for subacute phlebitis of 
the left calf (claimed as numbness of the left thigh) is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for subacute phlebitis of 
the left calf (claimed as numbness of the left thigh) is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records including a report of a 
physical examination in August 1977, for entry onto active 
duty and a report of a physical examination in August 1978 
are completely silent for any pertinent complaints or 
findings regarding subacute phlebitis of the left calf.  

Numerous postservice private treatment records from Dr. J.K., 
III., dating between 1984 and 1997 are nonrevealing for any 
pertinent left lower extremity problem until June 1990 when 
the veteran was seen for cellulitis of the left thigh.  
Thereafter, a physical evaluation of the extremities in May 
1995 was normal.  In June 1996, he was seen for a burn on his 
left leg.

On a report of a VA examination of the feet in March 1998 the 
veteran reported having numbness in the left thigh.  The 
examiner thought it might be due to diabetes.  On a report of 
a VA cardiovascular examination that month his left thigh 
numbness was associated with peripheral neuritis.  On a 
follow-up VA cardiovascular examination the veteran's left 
lower extremity symptoms were associated with a subacute 
phlebitis of the left calf.

At a Board video conference that was held in November 1998 
the veteran testified it was not until the end of active 
service in 1978 that he developed left thigh numbness which 
was thought to be due to a pinched nerve.  He stated that he 
complained about his symptoms but the doctors told him it was 
a pinched nerve and should heal.  He stated that over the 
postservice years he continued to have symptoms which he 
thought would go away and put up with it until it increased 
in severity two years earlier.  



The veteran testified first seeking treatment in 1984 for 
left leg symptoms.  He did not recall being treated by anyone 
prior to 1984 following separation from service.  His wife 
noted that the veteran's mother knew of his left leg problems 
when he separated from the service.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1131 (West 1991 & Supp. 1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).




Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Veterans Appeals (Court) has held 
that if the veteran fails to submit a well-grounded claim, VA 
is under no duty to assist him in any further development of 
the claim.  38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1997).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993), requirement.  Such evidence cannot enjoy the 
presumption of truthfulness recorded by Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) (as to the determination of well-
groundedness), and Justus v. Principi, 3 Vet. App. 510, 512 
(1992) (as to determination of whether there is new and 
material evidence for purposes of reopening a claim), because 
a medical professional is not competent to opine as to 
matters outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for subacute 
phlebitis of the left calf must be denied as not well 
grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.



Turning to the veteran's claim for service connection for 
subacute phlebitis of the left thigh, the Board notes that 
such disorder was not shown in service or for many years 
thereafter.  The veteran and his wife presently maintain that 
the veteran has subacute phlebitis of the left calf (claimed 
as numbness of the left thigh) which began in service.  The 
Board notes the Court has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The veteran and his wife are clearly asserting a fact well 
beyond their competence.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  As competent medical evidence of subacute phlebitis 
of the left calf (claimed as numbness of the left thigh) with 
a nexus to the veteran's recognized active service has not 
been presented, the veteran's claim is not well grounded.  If 
the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for subacute phlebitis of the left calf 
(claimed as numbness of the left thigh) is denied.  Edenfield 
v. Brown, 6 Vet. App. 432 (1994).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom.  Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

As the claim for service connection for subacute phlebitis of 
the left thigh is not well grounded, the doctrine of 
reasonable doubt has no application to the veteran's case.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for subacute phlebitis of 
the left calf (claimed as numbness of the left thigh), the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

